IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 October 26, 2012 Session

                      RUTH M. MAXWELL v.
             MOTORCYCLE SAFETY FOUNDATION, INC. ET AL.

                 Appeal from the Circuit Court for Rutherford County
                          No. 59231    Royce Taylor, Judge


                No. M2012-00699-COA-R3-CV - Filed January 29, 2013


Plaintiff filed this action against the instructor of a motorcycle safety course and his employer
for injuries she sustained when she drove off of the designated course site and collided with
a parked pickup truck. The trial court found that the plaintiff’s negligence claims were barred
because she signed a valid written waiver/release from liability document prior to starting the
course. The trial court also dismissed the plaintiff’s gross negligence claims, finding there
was nothing in the record which would allow a reasonable juror to conclude the defendant
exercised a conscious neglect of duty or a callous indifference to consequences. We affirm.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

F RANK G. C LEMENT, JR., J., delivered the opinion of the Court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, J.J., joined.

R. Steven Waldron, Murfreesboro, Tennessee, for the appellant, Ruth M. Maxwell.

Joel P. Surber, Frank M. Gallina, Nashville, Tennessee, for the appellees, Mid Tenn
Motorcycle Education Center, and Michael Upchurch.

                                          OPINION

        Ruth Maxwell, the plaintiff in this case, is a 58-year-old resident of Signal Mountain,
Tennessee, where she works as a first grade teacher at Nolen Elementary School. In 2008,
after seeing a newspaper ad for a motor scooter convention in Chattanooga, Ms. Maxwell
became interested in trying what she believed would be a fun and economical way to travel
to and from work. The newspaper ad suggested that new motor scooter riders first enroll in
a class to learn how to operate a motor scooter safely. Ms. Maxwell brought the idea up to
her friend, Paul Girata, and he agreed to take a course with her.
       Ms. Maxwell entrusted Mr. Girata to select the course without her input and make the
arrangements for them to attend. Mr. Girata, a resident of Winchester, Tennessee, contacted
Mid Tenn Motorcycle Education Center, Inc. (“MTMEC”), to enroll Ms. Maxwell and
himself in a motorcycle safety course in Murfreesboro. He selected the “Learn to Ride –
Basic Rider Course,” a three-day beginner level course scheduled to take place August 8
through August 10, 2008. The course has a $205 fee and is designed to teach novice riders
risk awareness and street skills on a motorcycle. Although the course is not required to obtain
a motorcycle endorsement on a driver’s license, upon proof of completion of the course, the
Tennessee Department of Motor Vehicles waives the written and riding exams ordinarily
required for the endorsement.

       The instructor for the course, Michael Upchurch, is a “Rider Coach” certified by the
Motorcycle Safety Foundation, Inc. (“MSF”). The first day of the course took place at
Sloan’s Motorcycle Dealership. Before the course began, each of the participants was
required to read and sign a “Waiver of Release of Liability” agreement (“the Waiver”). The
Waiver stated:

                               READ CAREFULLY
                         WAIVER OF RELEASE OF LIABILITY

       In Consideration of MID TENN MOTORCYCLE EDUCATION CENTER
       furnishing service and/or equipment to enable me to participate in the
       Motorcycle Rider Education Class, I agree as follows:

       I fully understand and acknowledge that: (a) risks and dangers exist in my use
       of motorcycles and motorcycle equipment and my participation in the
       Motorcycle Rider Education Class activities; (b) my participation in such
       activities and/or use of such equipment may result in injury or illness include,
       but not limited to bodily injury, disease, strains, fracture, partial and/or total
       paralysis, death or other ailments that could cause serious disability; (c) these
       risks and dangers may be caused by the negligence of the owners, employees,
       officers or agents of MID TENN MOTORCYCLE EDUCATION CENTER,
       the negligence of the participants, the negligence of others, accidents, breaches
       of contract, from foreseeable or unforeseeable causes; and (d) by my
       participation in these activities and/or use of equipment, I hereby assume all
       risks and dangers and all responsibility for any losses and/or damages, whether
       caused in whole or in part by the negligence or conduct of the owners, agents,
       officers, or employees of the MID TENN MOTORCYCLE EDUCATION
       CENTER or by any other person.

                                              -2-
       I on behalf of myself, my personal representatives and my heirs hereby
       voluntarily agree to release, waive, discharge, hold harmless, defendant and
       indemnify MID TENN MOTORCYCLE EDUCATION CENTER and its
       owners, agents, officers and employees from any and all claims, suits or causes
       of action for bodily injury, property damage, wrongful death, loss of services
       or otherwise which may arise out of my use of motorcycles and motorcycle
       equipment or my participation in the Motorcycle Rider Education Class
       activities. I specifically understand that I am releasing, discharging and
       waiving my claims of actions that I may have presently or in the future for the
       negligent acts or other conduct by MID TENN MOTORCYCLE
       EDUCATION CENTER and its owners, agents, officers or employees.

       I HAVE READ THE ABOVE WAIVER OF RELEASE AND BY SIGNING
       IT AGREE IT IS MY INTENTION TO EXEMPT AND RELIEVE MID
       TENN MOTORCYCLE EDUCATION CENTER FROM LIABILITY FOR
       PERSONAL INJURY, PROPERTY DAMAGE OR WRONGFUL DEATH
       CAUSED BY NEGLIGENCE OR ANY OTHER CAUSE.

(Capitalization in original).

       Ms. Maxwell read and signed the Waiver and proceeded with the course. Day One
was dedicated to classroom instruction by Mr. Upchurch covering the parts of a motorcycle,
appropriate safety gear, and safe riding practices. At the end of Day One, Mr. Upchurch took
the class outside and physically showed them the different parts of a motorcycle, including
the clutch, throttle, and brake. The participants had several opportunities to ask questions
throughout the evening.

       The hands-on training portion of the Basic Rider Course started the morning of the
second day at the Central Middle School parking lot in Murfreesboro where Mr. Upchurch
was joined by a second certified Rider Coach, Jill Flynn, to ensure sufficient supervision for
the riding portions of the course. The students selected a motorcycle and helmet from
MTMEC’s supply and Mr. Upchurch began training the participants on basic activities, for
example getting on and off the motorcycle, identifying its controls, engaging the clutch and
brake, and how to “rev up” the engine. Ms. Maxwell had no trouble performing any of these
tasks.

       After a short break, Ms. Maxwell commenced the second set of exercises, starting
with “group rocking,” in which the students alternate between releasing the clutch, which
engages the transmission and causes the motorcycle to roll forward, and disengaging the
clutch, which causes the motorcycle to rock back to its starting point. Ms. Maxwell also

                                             -3-
performed this exercise without difficulty. The next exercise, “power walking,” was a
continuation of the rocking exercise. Instead of disengaging the clutch and rocking back to
the motorcycle’s starting point, the students were required to keep the transmission engaged
and walk across the parking lot, round a cone, and return to the starting point. Although Ms.
Maxwell struggled with the weight of the motorcycle, she was able to complete this exercise.
Mr. Upchurch called a break at the end of the power walking exercise, but stayed with Ms.
Maxwell to give her additional instruction. He informed her of the availability of private
lessons and asked her, “do you think this is your day?” She said she believed it was and she
continued with the class. On her second attempt, Ms. Maxwell improved her performance
and then took a break with the rest of the class.

        The students next applied throttle and rode their motorcycles in an ellipse-shaped path
on the course marked by cones. They were expected to complete several laps before the end
of the exercise. Approximately ten to fifteen minutes into this exercise, Ms. Maxwell toppled
over but was not injured. Mr. Upchurch helped her return to her feet so that she could
continue with the exercise.

       Ms. Maxwell’s accident occurred on her second attempt at the riding exercise. After
she rounded the curve of the ellipsis, Ms. Maxwell accelerated the motorcycle engine to
approximately twenty miles per hour, traveled eighty yards off course, jumped a curb, then
traveled another eighty yards before striking the passenger side of a parked pickup truck. Mr.
Upchurch immediately ran to her assistance. Ms. Maxwell had fallen from the motorcycle
and sustained serious injuries – Mr. Upchurch observed that her right leg was twisted
underneath her, she had lost two teeth and was bleeding from her mouth, and she appeared
to be dazed. Another student called an ambulance while Mr. Upchurch attended to Ms.
Maxwell. When the ambulance arrived, Mr. Upchurch told Mr. Girata to go to the hospital
with her. After the ambulance left, Mr. Upchurch prepared an incident report. He also spoke
with the rest of the class about the accident. One student chose to leave, but the others
remained and completed the course.

        Ms. Maxwell filed suit in the Rutherford County Circuit Court on June 23, 2009,
against Mr. Upchurch, MTMEC, and MSF. Ms. Maxwell alleged MTMEC and Mr.
Upchurch were negligent and grossly negligent in allowing her to continue and encouraging
her to complete the class after it became apparent that she was struggling and fallen during
the first riding exercise. She also alleged MSF was negligent in certifying Mr. Upchurch as
a Rider Coach. She sought $850,000 in damages.

      Following discovery, all three defendants moved for summary judgment, asserting that
Ms. Maxwell’s negligence claims were barred by the Waiver she executed before the course
began, and that the undisputed facts established that her gross negligence claims were

                                              -4-
without merit. At the hearing on February 8, 2012, Ms. Maxwell did not oppose the motion
as to MSF and the trial court dismissed the negligent certification claim against MSF.

       As for her claims against MTMEC and Mr. Upchurch (hereafter collectively
“Defendants”), Ms. Maxwell argued the Waiver was void because it was unconscionable and
contrary to public policy and, therefore, it did not bar her claims of gross negligence.

        The trial court found, inter alia, that “the terms of the [Waiver] were clearly not so
unfair and oppressive that no reasonable person would find them acceptable,” and
furthermore that because Tennessee Department of Safety Rule 1340-1-11-.06(5)(e) requires
instructors in certified Motorcycle Rider Education Programs such as MTMEC to “ensur[e]
that all participants complete a release, waiver and indemnification form,” the Waiver was
enforceable as a matter of law. The court also found that “the material facts are not in dispute
and the conclusions to be drawn from these facts would permit a reasonable person to reach
but one conclusion, that the alleged acts and omissions of Defendants do not constitute gross
negligence.” Based upon these findings, the trial court granted Defendants’ motion for
summary judgment.

                                          A NALYSIS

       When this Court reviews a grant of summary judgment, we must take the strongest
legitimate view of the evidence in favor of the nonmoving party, allow all reasonable
inferences in favor of the nonmoving party, and discard all countervailing evidence. Byrd v.
Hall, 847 S.W.2d 208, 210 (Tenn. 1993). Summary judgment should only be granted when
both the facts and the inferences to be drawn from the facts permit a reasonable person to
reach but one conclusion. Bain v. Wells, 936 S.W.2d 618, 622 (Tenn. 1997). Summary
judgments do not enjoy a presumption of correctness on appeal. BellSouth Adver. & Publ’g
Co. v. Johnson, 100 S.W.3d 202, 205 (Tenn. 2003). Because the resolution of a motion for
summary judgment is a matter of law, we review the trial court's judgment de novo with no
presumption of correctness. Martin v. Norfolk Southern Ry. Co., 271 S.W.3d 76, 84 (Tenn.
2008).

        Defendants, as the moving party, have “the ultimate burden of persuading the court
that there are no genuine issues of material fact and that [they] are entitled to judgment as a
matter of law.” Martin v. Norfolk S. Ry., 271 S.W.3d 76, 83 (Tenn. 2008). Defendants
successfully shifted the burden of production by alleging undisputed facts showing the
existence of an exculpatory agreement, the Waiver. Ms. Maxwell does not dispute that she
read and signed the Waiver. She argues the Waiver is void as against public policy, and
furthermore that it is unconscionable. Finally, she argues the trial court erred in dismissing
her gross negligence claims because, she asserts, a motorcycle is a dangerous instrumentality

                                              -5-
and because Mr. Upchurch was at least arguably grossly negligent in not forcing her to quit
the class before her accident.

     We will first consider whether the Waiver is valid, then we will consider whether
summary judgment was appropriate as to Ms. Maxwell’s claims of gross negligence.

                          I. W AIVER OF O RDINARY N EGLIGENCE

       It is well-settled law in Tennessee that, subject to certain exceptions, “parties may
contract that one shall not be liable for his negligence to another.” Olson v. Molzen, 558
S.W.2d 429, 430 (Tenn. 1977) (citing Moss v. Fortune, 340 S.W.2d 902 (Tenn. 1960)). Ms.
Maxwell nevertheless takes the position that the trial court erred in enforcing the Waiver
because the Waiver violates public policy due to the nature of the services provided, and
furthermore because the Waiver is unconscionable.

       In support of her claim that the Waiver violates the public policy of this State, Ms.
Maxwell relies upon the Tennessee Supreme Court case of Olson v. Molzen, 588 S.W.2d 429,
430 (Tenn. 1977). In that case, the Tennessee Supreme Court recognized an exception to the
general rule favoring exculpatory agreements, due to the fact that “certain relationships
required greater responsibility which would render such a release ‘obnoxious.’” Henderson
v. Quest Expeditions, 174 S.W.3d 730, 732 (Tenn. Ct. App. 2005) (quoting Olson v. Molzen,
588 S.W.2d 429, 430 (Tenn. 1977)). The Court adopted the following six factors for courts
to consider when determining whether an exculpatory agreement violates public policy:

       (a.) It concerns a business of a type generally thought suitable for public
       regulation.

       (b.) The party seeking exculpation is engaged in performing a service of great
       importance to the public, which is often a matter of practical necessity for
       some members of the public.

       (c.) The party holds himself out as willing to perform this service for any
       member of the public who seeks it, or at least for any member coming within
       certain established standards.

       (d.) As a result of the essential nature of the service, in the economic setting
       of the transaction, the party invoking exculpation possesses a decisive
       advantage of bargaining strength against any member of the public who seeks
       his services.



                                             -6-
       (e.) In exercising a superior bargaining power the party confronts the public
       with a standardized adhesion contract of exculpation, and makes no provision
       whereby a purchaser may pay additional reasonable fees and obtain protection
       against negligence.

       (f.) Finally, as a result of the transaction, the person or property of the purchase
       is placed under the control of the seller, subject to the risk of carelessness by
       the seller or his agents.

Olson, 558 S.W.2d at 431 (citing Tunkle v. Regents of Univ. of Cali., 383 P.2d 441 (Cal.
1963)).

       Despite Ms. Maxwell’s insistence to the contrary, the case at bar is a far cry from
other cases in which the courts of this State have applied these factors to invalidate
exculpatory clauses on public policy grounds. In Olson, for example, the Tennessee Supreme
Court invalidated an exculpatory clause signed by a patient as a condition of receiving
medical treatment. Id. In Carey v. Merritt, this Court invalidated an exculpation clause in a
home inspector’s contract, reasoning that “the purchase of a home is, perhaps, the largest
investment an average person will make” and therefore, “such inspections . . . are of great
importance to the public and a matter of practical necessity for most members of the public.”
148 S.W.3d 912, 916 (Tenn. Ct. App. 2004).

       By contrast, this Court upheld exculpatory agreements in favor of a white water
rafting company noting, while commercial white water rafting is a regulated industry and
thus does “affect the public interest,” nevertheless, “the presence of this factor does not
render this Release offensive to the public interest.” Henderson v. Quest Expeditions, Inc.,
174 S.W.3d 730, 733 (Tenn. Ct. App. 2007). The Court in Henderson looked to the fact that
the Tennessee Legislature expressed a “legislative intent . . . ‘to encourage white water
rafting by discouraging claims based on injury, death or damages resulting from risks
inherent in white water rafting’” by statute. Id. (quoting 2005 Tenn. Pub. Acts 169). In
Tompkins v. Helton, this Court upheld a release and waiver of liability document executed
in favor of a motor speedway. No. M2002-01244-COA-R3-CV, 2003 WL 21356420, at *1
(Tenn. Ct. App. June 12, 2003). The Tompkins Court noted that “the facts and circumstances
surrounding speedway racing may arguably establish that such a dangerous activity might
generally be thought suitable for regulation,” but that there was no proof “that the speedway
is a matter of basic or practical necessity for some members of the public . . . . Speedway
races are not an essential public service, as are medical services, housing, or construction
loans.” Id. at *4 (internal citations omitted). The Tompkins court further found, “the
voluntary nature of attendance and the atmosphere of a recreational event at a speedway race
negate a finding that the patron is placed under the control of the owner . . . .” Id.

                                               -7-
        Applying the foregoing to the facts of this case, we have determined that the Waiver
does not violate the public policy of this State. Enrolling in the course with MTMEC is a
wholly voluntary activity, akin to attending a motor speedway race or white water rafting. See
Henderson, 174 S.W.3d at 733; Tompkins, 2003 WL 21356429, at *4. Ms. Maxwell was not
required to take the course to obtain the appropriate endorsement on her license to drive a
motorcycle; indeed, she testified that she decided to take the class because she thought it
would be fun. Ms. Maxwell was also free to leave the course at any time. She understood the
risks of taking the class and of riding a motorcycle, and decided to go through with it. In
Olson, to avoid signing the exculpatory agreement, the plaintiff would have been required
to turn down important medical services. See Olson, 588 S.W.2d at 430. In Carey, the
plaintiff would have been forced to forego an inspection before purchasing a home. See
Carey, 148 S.W.3d at 916. Ms. Maxwell simply was not in the same vulnerable position and
was not subject to the same coercive forces.

        Our conclusion is further bolstered by the fact that the Tennessee Department of
Safety, Driver Control Division requires that participants in Motorcycle Rider Education
Programs, such as MTMEC, “complete a release, waiver and indemnification form supplied
by the Department.” Tenn. Comp. R. & Regs. 1340-1-11-.06(5)(e). The Rule further provides
that the sponsors of these programs “shall be responsible for all phases of the rider training
course,” including ensuring that the participants sign the Department’s Waiver. Id.

      For similar reasons, we also find the Waiver is not unconscionable. The basis for Ms.
Maxwell’s claim of unconscionability is the fact that she had already paid the $200 non-
refundable1 tuition before she was informed that she would be required to sign the Waiver.

        As the Tennessee Supreme Court has held:

        Enforcement of a contract is generally refused on grounds of unconscionability
        where the “inequality of the bargain is so manifest as to shock the judgment
        of a person of common sense, and where the terms are so oppressive that no
        reasonable person would make them on the one hand, and no honest and fair
        person would accept them on the other.”

Taylor v. Butler, 142 S.W.3d 277, 285 (Tenn. 2004) (quoting Haun v. King, 590 S.W.2d 869,
872 (Tenn. Ct. App. 1984)). The question of whether an agreement or provision thereof is
unconscionable is a question of law, the determination of which “is made in light of its


        1
         There is some question as to whether the tuition was in fact nonrefundable. However, because this
case is before this Court on summary judgment, we will presume for the purposes of this appeal that the
tuition was nonrefundable.

                                                   -8-
setting, purpose and effect. Relevant factors include weaknesses in the contracting process
like those involved in more specific rules as to contractual capacity, fraud, and other
invalidating causes . . . .” Id. at 284-85 (internal citations omitted).

         Considering the facts and circumstances of this case in the light most favorable to Ms.
Maxwell, we find the Waiver is not unconscionable. Ms. Maxwell admits that she read and
understood the Waiver completely, and did not have any objection to it. When presented with
the Waiver, she did not inquire as to whether a refund was available if she did not want to
sign it, nor did any of the other participants. Furthermore, as discussed above, Ms. Maxwell
was not compelled to go through with the course in order to obtain a motorcycle endorsement
on her driver’s license, or even to learn how to ride a motorcycle. Thus, we find the Waiver
is reasonable in the circumstances of this case, where untrained riders are learning about
motorcycle operation for the first time. Given the unavoidable risks in such an environment,
the Waiver keeps MTMEC and other motorcycle safety organizations viable. Along this same
vein, the Waiver serves to underscore to the participants that motorcycle riding is not an
activity without risks, and forces the participants to take some responsibility for their own
personal safety when doing so. We recognize that Ms. Maxwell would have forfeited $200
had she chosen not to go through with the class; however, this fact alone does not render the
Waiver unconscionable.

     For the foregoing reasons, the Waiver is valid and we affirm the decision to
summarily dismiss Ms. Maxwell’s negligence claims against the Defendants.

                                   II. G ROSS N EGLIGENCE

       “Parties may contract that one shall not be liable but that such other shall assume the
risk incident to such negligence. However, a contract against liability will not operate to
protect a party who is guilty of gross negligence.” Buckner v. Varner, 793 S.W.2d 939, 941
(Tenn. Ct. App. 1990). “To prevail on a claim of gross negligence in Tennessee, a plaintiff
must demonstrate ordinary negligence and must then prove that the defendant acted ‘with
utter unconcern for the safety of others, or . . . with such a reckless disregard for the rights
of others that a conscious indifference to consequences is implied in law.” Leatherwood v.
Wadley, 121 S.W.3d 682, 693-94 (Tenn. Ct. App. 2003) (internal citations omitted).

        Ms. Maxwell argues that Mr. Upchurch’s conduct preceding her accident at least
arguably reflected “utter unconcern” for her safety, or such a “reckless disregard” for her
rights “that a conscious indifference to consequences is implied in law.” Id. She relies on the
fact that Mr. Upchurch continued to encourage her to complete the class after he observed
that she was hot, dehydrated, and struggling to keep up with the other students.



                                              -9-
        We respectfully disagree. Having reviewed the evidence in the record, we have
concluded the material facts are not in dispute and the conclusions to be drawn from these
facts would permit a reasonable person to reach but one conclusion, that the alleged acts and
omissions of Mr. Upchurch and MTMEC do not constitute gross negligence. Our conclusion
is based on the fact that Ms. Maxwell was enrolled in a beginner-level course, designed for
people who have no experience with motorcycles. The record shows that Mr. Upchurch paid
extra attention to Ms. Maxwell; when he observed her struggling or making mistakes, he
gave her specific instructions on how to correct her mistakes. The record further shows that
until her accident, Ms. Maxwell was able to listen, apply Mr. Upchurch’s advice, and
progress through the exercises. He told her to take a break and get something to drink when
he saw that she was getting too hot to properly concentrate. He told her about the option of
private lessons, but encouraged her to continue trying in the group class because he observed
that she had been able to correct her mistakes. Prior to her accident, Ms. Maxwell had been
able to identify the clutch and the brake, and understood how to use them to control the speed
and direction of the motorcycle.

        This Court has previously affirmed summary judgment in favor of a motorcycle safety
program and its instructor on a participant’s claims for gross negligence where, “prior to her
injury, the plaintiff was taught the basics of riding a motorcycle, including braking, in a
classroom setting for the better part of three days. . . . The instructors demonstrated every
exercise prior to the plaintiff being asked to perform the exercises, and the plaintiff was
supervised at all times.” See Jones v. Tenn. Riders Instruction Program, No. M2006-01087-
COA-R3-CV, 2007 WL 393630, at *2 (Tenn. Ct. App. Feb. 5, 2007). While we note Ms.
Maxwell’s accident occurred on the second day of instruction, not the third, we find the
reasoning in Jones applicable here. Id.

       Finally, Ms. Maxwell asserts that a motorcycle is a dangerous instrumentality, which
would elevate an act of ordinary negligence to an act of gross negligence. See Phelps v.
Magnavox Co. of Tenn., 497 S.W.2d 898, 906 (Tenn. Ct. App. 1972) (“An act done by one
charged with an ordinary degree of care might be only simple negligence, but when done by
one dealing in a dangerous, lethal instrumentality, that same act could constitute gross
negligence.”). Again, we respectfully disagree.

        Our Supreme Court has long held that automobiles are not considered “dangerous
instrument[s] so as to be classed with locomotive engines, dangerous animals, explosives,
and the like.” Goodman v. Wilson, 166 S.W. 752, 753 (Tenn. 1914). More recently, this
Court has also held that automobile racing is not an abnormally dangerous activity, reasoning
that although it carries recognizable risks, “the racing of automobiles on a track specifically
designed for this purpose has become a matter of common usage in the State of Tennessee
and throughout the nation.” Leatherwood, 121 S.W.3d at 700 (emphasis added). Likewise,

                                             -10-
the operation of a motorcycle, while not without risks, is undoubtedly “a matter of common
usage in the State of Tennessee and throughout the nation.” Id. Moreover, Ms. Maxwell was
operating the motorcycle in a closed course under adequate supervision by trained motorcycle
safety professionals. We therefore find, as the trial court did, that a motorcycle is not a
dangerous instrumentality, and Ms. Maxwell’s gross negligence claims must fail.

                                     I N C ONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs of
appeal assessed against the plaintiff, Ruth Maxwell.


                                                      ______________________________
                                                      FRANK G. CLEMENT, JR., JUDGE




                                            -11-